

116 HR 4236 IH: Reducing Waste in National Parks Act
U.S. House of Representatives
2019-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4236IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2019Mr. Quigley (for himself, Mr. Cohen, Mr. Lowenthal, Ms. Haaland, Mr. Tonko, Mr. Krishnamoorthi, Ms. Schakowsky, Mr. Blumenauer, Mr. Gallego, Mr. Connolly, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo encourage recycling and reduction of disposable plastic bottles in units of the National Park
			 System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reducing Waste in National Parks Act. 2.Disposable plastic bottle recycling and reduction in units of the National Park System (a)Program for recycling and reduction of disposable plastic bottles in units of the NPSEach regional director concerned shall establish in such unit of the National Park System a program for recycling and reduction of disposable plastic bottles, including, if applicable, elimination of the sale of water in disposable plastic bottles under subsection (b).
			(b)Elimination of sale of water in disposable plastic bottles
 (1)In generalEach regional director concerned may eliminate the sale of water in disposable plastic bottles in such unit of the National Park System after consideration of the following factors with respect to such unit:
 (A)The costs and benefits to the overall operations. (B)The amount of waste that would be eliminated.
 (C)The infrastructure costs and funding sources for bottle refill stations. (D)Any contractual implications with respect to concessioners, including considerations of new leaseholder surrender interest or pos­ses­sory interest.
 (E)The operational costs of bottle refill stations, including utilities and regular public health testing.
 (F)The cost and availability of BPA-free reusable containers. (G)The effect on concessioner and cooperation association sales revenue.
 (H)The availability of water within concession food service operations. (I)The ability to provide visitor education in the unit and online so that visitors may come prepared with their own water bottles.
 (J)Any input from the National Park Service Office of Public Health. (K)The feasibility of posting signs so that visitors can easily find bottle refill stations.
 (L)Safety considerations for visitors who may resort to not carrying enough water or drinking from surface water sources with potential exposure to disease.
 (M)Any input from concessioners and cooperating associations within the unit. (2)Units of NPS previously eliminated sale of water in disposable plastic bottlesWith respect to a unit of the National Park System that does not offer for sale water in disposable plastic bottles on the date prior to the date of the enactment of this Act, the superintendent of such unit may continue to not offer for sale water in disposable plastic bottles if such superintendent, not later than 180 days after the date of the enactment of this Act, submits to the regional director of such unit an evaluation that analyzes and addresses the factors listed in subparagraphs (A) through (M) of paragraph (1).
 (c)Proactive visitor education strategyEach regional director concerned shall develop for such unit of the National Park System a proactive visitor education strategy that addresses visitor expectations of water availability and explains the rationale for the program for recycling and reduction of disposable plastic bottles established under subsection (a) and implemented in such unit.
 (d)Continuity within unit of the NPSEach regional director concerned shall, to the extent possible, implement the program for recycling and reduction of disposable plastic bottles established under subsection (a) in a manner that is consistent throughout such unit of the National Park System, including incorporation of such program into any agreement with an organization operating within the unit, including a concessioner operating plan and cooperating association scope of sales.
 (e)Biennial evaluationEach regional director concerned shall, not less than once every 2 years— (1)conduct an evaluation of the program for recycling and reduction of disposable plastic bottles established under subsection (a) for such unit of the National Park System, including—
 (A)public response to the program; (B)visitor satisfaction with the availability of water;
 (C)buying behavior with respect to products sold in disposable plastic bottles; (D)public safety including information on cases of dehydration or exposure to disease from drinking from surface water; and
 (E)disposable plastic bottle collection rates; and (2)submit such evaluation to the Director of the National Park Service and the Secretary of the Interior.
 (f)Definition of regional director concernedFor the purposes of this section, the term regional director concerned means, with respect to a unit of the National Park System, the regional director of the region of the National Park System in which such unit is located, working in coordination with the superintendent of such unit.
			